Citation Nr: 0218821	
Decision Date: 12/31/02    Archive Date: 01/07/03

DOCKET NO.  97-30 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for the period 
from July 1, 1995 to January 11, 1998 and a rating in 
excess of 10 percent for the period from January 12, 1998 
for hypertension.

2.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain with left sciatica.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a right thumb fracture.

4.  Entitlement to a rating in excess of 10 percent for 
residuals of a right middle finger fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to 
August 1976 and from October 1981 to June 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Winston-Salem, North Carolina RO that granted service 
connection for lumbosacral strain with left sciatica, 
evaluated as 10 percent disabling from July 1, 1995, and 
granted service connection for hypertension, residuals of 
a thumb fracture and residuals of a right index finger 
fracture, each evaluated as noncompensable from July 1, 
1995.  

By rating decision dated in July 1998, the rating for 
hypertension was increased to 10 percent, effective 
January 12, 1998; the rating for residuals of a right 
thumb fracture was increased to 10 percent, effective July 
1, 1995.  Thereafter, the veteran continued his appeal.  


This case was before the Board in October 1999 when it was 
remanded for additional development.

By rating decision dated in April 2002, the RO found clear 
and unmistakable error in the March 1996 rating decision 
that granted service connection for residuals of a right 
index finger fracture and found that service connection 
should be established for residuals of a right middle 
finger fracture.  The rating for residuals of a right 
middle finger fracture was increased to 10 percent, 
effective July 1, 1995.  Thereafter, the veteran continued 
his appeal.


FINDINGS OF FACT

1.  For the period from July 1, 1995 to January 11, 1998, 
the veteran did not require continuous medication to 
control his service-connected hypertension, nor did the 
veteran have a history of diastolic pressure predominantly 
100 or more.

2.  Since January 12, 1998, the veteran's service-
connected hypertension has been manifested by diastolic 
pressure predominantly less than 110 and systolic pressure 
predominantly less than 200.

3.  The veteran's service-connected lumbosacral strain is 
manifested by complaints of chronic pain with radiation to 
the left leg and clinical findings of no more than slight 
limitation of motion of the lumbar spine; there is no 
functional loss due to pain, weakness, excess 
fatigability, or incoordination.

4.  The veteran's service-connected residuals of a right 
thumb fracture are manifested by some limitation of motion 
but no findings of unfavorable ankylosis or functional 
loss due to pain, weakness, excess fatigability, or 
incoordination.


5.  The veteran's service-connected residuals of a right 
middle finger fracture are manifested by findings of 
favorable ankylosis in the IP joint, but no findings of 
unfavorable ankylosis or functional loss due to pain, 
weakness, excess fatigability, or incoordination.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for 
hypertension for the period from July 1, 1995 through 
January 11, 1998, have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2 , 4.3, 
4.7, 4.10, 4.31, 4.104, Diagnostic Code 7101 (2002); 38 
C.F.R. § 4.104, Diagnostic Code 7101 (1997).

2.  The criteria for a rating for hypertension in excess 
of 10 percent for the period from January 12, 1998 have 
not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2 , 4.3, 4.7, 4.10, 
4.104, Diagnostic Code 7101 (2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997).

3.  The criteria for a rating for lumbosacral strain with 
left sciatica in excess of 10 percent have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5292, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (effective prior to and since September 23, 
2002).

4.  The criteria for a rating for residuals of a right 
thumb fracture in excess of 10 percent have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 

5107, 5126 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5152, 5216-5227 (2002); Diagnostic Codes 
5126-5156, 5216-5230 (effective August 26, 2002).

5.  The criteria for a rating for residuals of a right 
middle finger fracture in excess of 10 percent have not 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5154, 5216-5227 (2002); Diagnostic Codes 
5126-5156, 5216-5230 (effective August 26, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of 
this claim, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  The Board will assume, for the purposes 
of this decision, that the liberalizing provisions of the 
VCAA are applicable to the present appeal.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002)), were published at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326.

The Board notes that in this case, the requirements of the 
new law have essentially been satisfied.  As evidenced by 
the May 1997 statement of the case, the July 1998, March 
2001, January 2002 and May 2002 supplemental statements of 
the case, and the September 2002 letter from the Board, 
the veteran has been given notice of the pertinent laws 
and regulations governing his claims and the reasons for 
the denial of his claims.  Hence, he has been provided 
notice of the information and evidence necessary to 
substantiate the claims and has been afforded ample 
opportunity to submit such information and evidence.  The 
RO has made reasonable and appropriate efforts to notify 
the veteran whether he or the VA would be responsible 

for obtaining relevant evidence.  For example, in letters 
to the veteran dated in October 1999 and July 2000, he was 
notified that to save time, he should obtain any private 
medical records.  However, the VA could obtain such 
records if he submitted the complete name and addresses of 
the examiners and included authorization for the VA to 
obtain the requested materials.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).

It appears that all existing, pertinent evidence 
identified by the veteran as relative to his claims has 
been obtained and associated with the claims file.  
Moreover, the veteran has undergone VA examinations in 
connection with his claims, and there is no indication 
that there is additional, pertinent evidence outstanding 
that is necessary for a fair adjudication of the claims.  
Under these circumstances, the Board finds that the claims 
are ready to be considered on the merits.

Factual Background

The veteran served on active duty from August 1973 to 
August 1976 and from October 1981 to June 1995.  Service 
medical records note the veteran's complaints of 
occasional low back pain throughout his military service.  
A July 1981 report of medical history notes that the 
veteran denied a history of hypertension.  A July 1981 
pre-enlistment examination report notes a blood pressure 
reading of 120/70.  An August 1982 periodic examination 
report notes a blood pressure reading of 120/70.  Service 
medical records dated in 1986 note that the veteran jammed 
his right middle finger.  A January 1988 annual 
examination report notes a blood pressure reading of 
140/70.  Repeat blood pressure readings were 136/80 and 
134/82.  An October 1989 periodic examination report notes 
a blood pressure reading of 110/80.  Service medical 
records note that the veteran fractured his right thumb in 
1991.  An April 1994 retirement examination report notes a 
blood pressure reading of 128/83.  A March 1995 report of 
medical history notes that the veteran reported a history 
of 

mildly high blood pressure readings since 1988, for which 
no treatment was prescribed.  A March 1995 retirement 
examination report notes a blood pressure reading of 
140/92.  Diagnoses included probably mild hypertension.  

In July 1995, the veteran submitted a claim for service 
connection for various disabilities, including 
hypertension, a low back disability and residuals of right 
thumb and right middle finger fractures.  

During a February 1996 VA examination, the veteran 
reported a history of borderline hypertension since 1985.  
He also complained of occasional dull chest pain for four 
years, shortness of breath, low back pain with radiation 
to the left leg and occasional pain in the right middle 
finger with weather changes.  On examination, blood 
pressure readings were: 180/88 sitting; 168/90 supine; and 
172/92 standing.  Examination of the lumbosacral spine 
revealed forward flexion to 80 degrees, extension to 25 
degrees, lateral flexion to 40 degrees bilaterally and 
rotation to 30 to 35 degrees bilaterally.  There were no 
fixed deformities.  Neurological examination revealed 
station and gait within normal limits.  No weakness or 
atrophy was noted.  Muscle tone was within normal limits.  
Deep tendon reflexes were symmetrical and normoactive.  X-
rays revealed no acute bony abnormality of the lumbar 
spine.  Examination of the right middle finger revealed no 
palpable tenderness and full range of motion.  Examination 
of the right thumb revealed some limitation of motion.  X-
rays revealed small erosions in the MCP joint of the right 
middle finger.  Diagnoses included systolic hypertension, 
lumbosacral strain with left sciatica and status post 
fractures of the right thumb and middle finger.

By rating decision dated in March 1996, the RO granted 
service connection for lumbosacral strain with left 
sciatica, evaluated as 10 percent disabling from July 1, 

1995, and granted service connection for hypertension, 
residuals of a thumb fracture and residuals of a right 
index finger fracture, each evaluated as noncompensable 
from July 1, 1995.  Thereafter, the veteran appealed the 
ratings assigned.

During a June 1998 personal hearing, the veteran testified 
that he had hypertension, but had not been prescribed any 
medication.  The veteran further testified that he had 
back pain that radiated into his left leg.  He indicated 
that his back and leg pain was precipitated by walking.  
In addition, the veteran testified that he had a lot of 
pain in his thumb, and had problems lifting.  He indicated 
that he was able to touch the inside of his palm with his 
thumb.  

By rating decision dated in July 1998, the rating for 
hypertension was increased to 10 percent, effective 
January 12, 1998; the rating for residuals of a right 
thumb fracture was increased to 10 percent, effective July 
1, 1995.  Thereafter, the veteran continued his appeal. 

Following remand by the Board in October 1999, the veteran 
was requested to submit the names and addresses of all 
medical providers who had treated him for hypertension 
since February 1996.  The veteran did not submit any 
evidence in response.

An October 2000 VA examination report notes the veteran's 
complaints of headaches, which he believed were caused by 
his hypertension.  He indicated that he had experienced 
these headaches twice a week for the past five years.  He 
denied chest pain, shortness of breath, edema, undue 
weakness, fatigue, dizziness, palpitations, or fainting.  
The veteran reported that he had never been on medication 
for his hypertension.  On examination, blood pressure 
readings were: 148/96 sitting; 146/94 standing; and 154/98 
supine.  No heart disease was found on examination.  The 
diagnosis was hypertensive levels of blood pressures.  The 
examiner stated, 

"The veteran has a fairly easy supervisory job at night.  
There would be no limitation at all of employability in 
relation to this veteran's blood pressure levels today, 
and does not need medication, and is asymptomatic."

The veteran also complained of low back pain and 
stiffness, with some associated pain in the left leg.  He 
denied weakness.  The veteran stated that he was able to 
sweep, cut the grass and vacuum.  He reported that he 
could drive adequately and sleep comfortably.  He 
indicated that he usually did not take any medication for 
his back disability.  Orthopedic examination revealed a 
well-formed back with some tenderness over the right and 
left lumbar spine.  Motion was normal with 20 degrees of 
extension, 80 degrees of forward flexion, 40 degrees of 
bending from the waist bilaterally and 20 degrees of 
rotation bilaterally without pain at the hip level.  
Neurological examination revealed that the veteran was 
able to walk on his heels and toes; he was able to walk in 
tandem.  He could jog, bend and squat.  The veteran had no 
pain on straight-leg raising.  The veteran's reflexes were 
intact.  No sensory deficits or objective weakness was 
noted.  Diagnoses included lumbosacral strain, chronic to 
mild.  The examiner stated that the "particular degree of 
discomfort would not interfere with any ordinary physical 
activity and/or recreation." 

The veteran also complained of problems stemming from a 
previous hand injury.  Specifically, the veteran 
complained of soreness at the base of his right thumb, and 
indicated that he was unable to grasp as well with his 
right hand as he could with his left hand.  Orthopedic 
examination revealed no obvious deformity, swelling, or 
disfigurement of the right thumb.  There was no tenderness 
on deep palpation in the metacarpophalangeal joint.  
Adduction of the thumb was 4/5; abduction of the thumb was 
4/5.  The veteran was able to approximate all the fingers 
with agility.  The veteran had a good pinch between his 
thumb and first finger, but not quite as strong as that 
between the palm and the finger of his left hand.  All the 
fingers could approximate with the mid creases of the 
palm, with the exception of the injured 

right middle finger.  In addition, the terminal IP joint 
of the veteran's right middle finger was ankylosed in 30 
degrees of flexion.  The veteran could not further flex or 
extend that joint.  When the right middle finger was 
flexed to the palmar crease, he was 2 centimeters of being 
able to touch the mid crease of his hand.  In all other 
respects, the veteran was not limited by the fixed 
terminal joint of the right middle finger.  The examiner 
noted that the veteran did not have any flare-ups with 
regard to the right middle finger.  The examiner stated 
that the right middle finger disability "did not limit 
usual lifting or agility of the hand beyond this one 
terminal joint on the mid finger."  The examiner further 
stated that the veteran was able to carry out fine 
movements.  He could lift and grasp heavy and light 
objects.  On neurological examination, finger flexion and 
extension was normal, except that the terminal phalanx of 
the right middle finger was fixed in 30 degrees of 
flexion.  No sensory deficits were noted; superficial 
sensation, trace figures and vibration were normal.  The 
diagnosis was healed injury to the right middle finger 
with a partial flexion deformity of the terminal IP joint.

An August 2001 addendum to the October 2000 VA examination 
report notes that the veteran had been diagnosed with 
lumbosacral strain, chronic and mild.  The examiner 
stated:

The overall conclusion was this 
particular degree of discomfort would 
not interfere with any ordinary 
physical activity or recreation.  The 
veteran's lumbar spine did not exhibit 
any weakened movement, excess fatigue, 
incoordination, or painful use 
attributed to the service-connected 
disability.  He would therefore lose no 
additional loss of motion with such 
symptoms.  The veteran's pain did not 
limit any functional ability because 
this veteran is able to continue to 
carry out all useful activities such as 
driving, walking, tending to 

daily self-care activities.  The 
veteran's condition is not exaggerated 
by any prolonged standing or sitting.  
There is no characteristic pain on 
motion found on this examination.  No 
muscle spasms were noted when the 
veteran bent forward.  He was able to 
flex forward 80 degrees and 90 degrees 
which is considered normal.  No muscle 
spasms were noted at that time.  
Bending to the opposite side, more 
lateral spinal motion, unilaterally in 
the standing position, there were no 
spasms and no pain.  There was no 
listing toward the opposite side.  The 
veteran had a negative Goldthwaite's 
sign.

The examiner also stated that the veteran's right thumb:

did not exhibit any weakened movement, 
excess fatigue, incoordination, or pain 
in use as could be determined for this 
examination.  The veteran could 
approximate the tip of his thumb to the 
tips of all the remaining fingers with 
ease.  The veteran could fully 
approximate the thumb and all the 
fingers except the terminal position of 
the injured right index finger to the 
mid transverse crease of his palm.  
There was no ankylosis exhibited in the 
right thumb.  The right thumb fracture 
a[ppear]ed to be healed, it not being 
tender or deformed, and used repeatedly 
did not produce pain or limitation of 
motion.  There is no residual fracture 
of the right thumb significantly 
limiting functional ability when the 
thumb was used repeatedly during this 
examination and as could be projected 
when outside the circumstances of this 
examination because the motion 
exhibited and the 

strength exhibited was entirely 
adequate so that no question of 
ankylosis should arise in relation to 
the use of the right thumb. . . . 

By rating decision dated in April 2002, the RO found clear 
and unmistakable error in the March 1996 rating decision 
that granted service connection for residuals of a right 
index finger fracture and found that service connection 
should be established for residuals of a right middle 
finger fracture.  The rating for residuals of a right 
middle finger fracture was increased to 10 percent, 
effective July 1, 1995.  Thereafter, the veteran continued 
his appeal.

The other evidence of record includes statements from the 
veteran's co-workers, received by the RO in June 1998.  
These statements note that the veteran complained of his 
health problems-including back and hip pain-at work, but 
was able to do his job well.  

Analysis

Disability evaluations are determined by the application 
of a schedule of ratings, which is in turn based on the 
average impairment of earning capacity caused by a given 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various 
disabilities.  In addition, VA has a duty to acknowledge 
all regulations that are potentially applicable through 
the assertions and issues raised in the record and to 
explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The veteran's entire history is reviewed when making 
disability evaluations.  Id.; 38 C.F.R. § 4.1.  In 
Fenderson v. West, 12 Vet. App. 119, 126 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
noted an important distinction between an appeal involving 
the veteran's disagreement with the initial rating 

assigned at the time a disability is service connected.  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  However, where the question for consideration 
is propriety of the initial evaluation assigned after a 
grant of service connection, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126. 

Hypertension

The veteran contends that his service-connected 
hypertension is more disabling than currently evaluated.  
During the course of the veteran's appeal, the regulations 
pertaining to diseases of the arteries and veins were 
revised.  At the time the veteran filed his original claim 
for an increased rating, his service-connected 
hypertension was evaluated under  38 C.F.R. § 4.104, as in 
effect prior to January 12, 1998.  Diagnostic Code 7101 
provided that for hypertensive vascular disease, a 60 
percent rating is warranted when diastolic pressure is 
predominantly 130 or more, with severe symptoms.  A 
40 percent rating is warranted when diastolic pressure is 
predominantly 120 or more, with moderately severe 
symptoms.  A 20 percent evaluation is warranted when 
diastolic pressure is predominantly 110 or more, with 
definite symptoms.  A 10 percent rating is warranted when 
diastolic pressure is predominantly 100 or more.  When 
continuous medication is necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum 10 percent rating 
will be assigned.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(1997).

On January 12, 1998, the rating criteria for hypertension 
were revised and are now found at 38 C.F.R. § 4.104 
(2002).  The revised rating criteria provide that for 
hypertensive vascular disease, a 60 percent rating is 
warranted when diastolic 

pressure is predominantly 130 or more.  A 40 percent 
evaluation is warranted when diastolic pressure is 
predominantly 120 or more.  A 20 percent rating is 
warranted when diastolic pressure is predominantly 110 or 
more, or when systolic pressure is predominantly 200 or 
more.  A 10 percent evaluation is warranted when diastolic 
pressure is predominantly 100 or more, or when systolic 
pressure is predominantly 160 or more.  The minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control is 10 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2002).

In every instance where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met. 38 C.F.R. § 
4.31.

As the veteran's claim for an increased rating for 
hypertension was pending when the regulations pertaining 
to diseases of the arteries and veins were revised, he is 
entitled to adjudication under the version most favorable 
to him.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this regard, the General Counsel of VA has recently held 
that where a law or regulation changes during the pendency 
of a claim for an increased rating, the Board should first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the 
Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is 
more favorable, the retroactive reach of that regulation 
under  38 U.S.C.A. § 5110(g) can be no earlier than the 
effective date of that change.  The Board, however, must 
consider both the former and the revised versions of the 
regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the 
revised criteria may be no earlier than the date of the 
change.  As such, VA must consider the claim pursuant to 
both criteria during the course of the entire appeal.  See 
VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).


After reviewing the record, the Board concludes that a 
compensable rating for the veteran's hypertension is not 
warranted for the period from July 1, 1995 through January 
11, 1998.  Under the former criteria, in order to be 
assigned a compensable evaluation, there must be a showing 
that continuous medication is necessary for control of 
hypertension, and a history of diastolic blood pressure 
predominantly 100 or more.  The evidence of record does 
not show (nor does the veteran maintain) that the veteran 
was taking medication to control his hypertension from 
July 1, 1995 through January 11, 1998.  The blood pressure 
readings taken during this time period do not reveal 
diastolic pressures predominantly 100 or above.  The 
highest diastolic reading of record is 92, obtained in 
February 1996.  Under the circumstances, the Board 
concludes that the preponderance of the evidence weighs 
heavily against a compensable rating for the veteran's 
service-connected hypertension under the former criteria.

As previously noted, the retroactive reach of the revised 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier 
than the effective date of that change, or January 12, 
1998.  Therefore, a compensable rating is not warranted 
under the revised regulation for the period from July 1, 
1995 through January 11, 1998.  

Furthermore, the Board concludes that a rating in excess 
of 10 percent for the veteran's hypertension is not 
warranted under either the former or revised rating 
criteria for the period from January 12, 1998.  Under the 
former criteria, in order to be assigned an evaluation in 
excess of 10 percent, there must be a showing of a 
predominantly elevated diastolic pressure reading of 110 
or more, with definite symptoms.  Under the revised 
criteria, assignment of an evaluation in excess of 10 
percent requires a showing of a predominantly elevated 
diastolic pressure reading of 110 or more, or a 
predominantly elevated systolic pressure reading of 200 or 
more.  The only blood pressure readings taken since 
January 12, 1998 are found in an October 2000 VA 
examination report and do not reveal diastolic pressures 

predominantly 110 or above or systolic pressures 
predominantly 200 or more.  The highest diastolic reading 
of record is 98; the highest systolic reading of record is 
154.  The veteran is not currently taking medication for 
high blood pressure.  Furthermore, he has submitted no 
additional evidence for this time period, nor has he 
indicated that any such evidence exists. 

Accordingly, the Board concludes that the veteran's 
noncompensable evaluation for the period from July 1, 1995 
through January 11, 1998 adequately contemplates the level 
of disability due to his service-connected hypertension 
for that period.  The Board further concludes that the 
veteran's 10 percent evaluation for the period from 
January 12, 1998 adequately contemplates the level of 
disability due to his service-connected hypertension for 
that period. 

For all the foregoing reasons, the Board concludes that 
the veteran's claim must be denied.  In reaching this 
conclusion, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991).   

Lumbosacral Strain

The veteran is currently assigned a rating of 10 percent 
under Diagnostic Code 5293, intervertebral disc syndrome.  
Under Diagnostic Code 5293, as in effect prior to 
September 22, 2002, a 10 percent rating is warranted for 
mild intervertebral disc syndrome.  A 20 percent rating is 
warranted for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent rating is warranted for 
severe recurring attacks with intermittent relief.  A 60 
percent rating is warranted when the intervertebral disc 
syndrome is pronounced, with persistent symptoms 
compatible 

with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the 
diseased disc, with little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001).

On September 23, 2002, the rating criteria for 
intervertebral disc syndrome were revised.  The revised 
rating criteria provide that intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated on 
the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  Intervertebral disc syndrome with 
incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months will be rated 10 percent.  A 20 percent evaluation 
will be assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at 
least 2 weeks, but less than 4 weeks during the past 12 
months.  A 40 percent rating is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 
6 weeks during the past 12 months.  A 60 percent rating is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  Note (1):  For 
purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.  Note (2): When evaluation on 
the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnosis 
code or codes.  Note (3):  If intervertebral disc syndrome 
is present in more than 

one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever 
method results in a higher evaluation for that segment.  
38 C.F.R. § 4.71a, Code 5293 (effective September 23, 
2002).

A 10 percent evaluation is warranted for mild incomplete 
paralysis of the sciatic nerve.  A 20 percent evaluation 
requires moderate incomplete paralysis.  A 40 percent 
evaluation requires moderately severe incomplete 
paralysis.  A 60 percent rating requires severe incomplete 
paralysis.  The term "incomplete paralysis" indicates a 
degree of lost or impaired function that is substantially 
less than that which is described in the criteria for an 
evaluation for complete paralysis of this nerve, whether 
the less than total paralysis is due to the varied level 
of the nerve lesion or to partial nerve regeneration.  An 
80 percent evaluation requires complete paralysis.  When 
there is complete paralysis the foot dangles and drops, no 
active movement of the muscles below the knee is possible, 
and flexion of the knee is weakened or (very rarely) lost.  
38 C.F.R. §§ 4.123, 4.124, 4.124a, Codes 8520, 8620, 8720.

As previously noted, in Karnas, supra, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) held, in pertinent part, that where the law or 
regulation changed after a claim had been filed but before 
the administrative or judicial appeal process had been 
concluded, the version most favorable to the appellant was 
to be applied.  The Board must apply both the former and 
the revised versions of the regulation for the period 
prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  See VAOPGCPREC 3-
2000 (2000); DeSousa, supra.  



The veteran's service-connected low back disability is 
currently manifested by subjective complaints of pain.  
Pertinent to this assertion, the Board notes that, when 
evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting 
a higher rating in cases in which the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to 
include during flare-ups and/or with repeated use), and 
those factors are not contemplated in the relevant rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995).  A VA General Counsel opinion 
held that Diagnostic Code 5293 involves loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 
4.45 are applicable.  VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998).

Applying the former criteria, the Board finds that there 
is no persuasive evidence that shows that the veteran's 
service-connected lumbosacral spine disability has been 
manifested by moderate intervertebral disc syndrome with 
recurring attacks.  An October 2000 VA examination report 
characterizes the veteran's low back disability as "mild."  
Neurological examinations in February 1996 and October 
2000 were within normal limits.  Therefore, a rating in 
excess of 10 percent is not warranted under the former 
version of Diagnostic Code 5293.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001).

With respect to the revised rating criteria, the Board 
notes that the retroactive reach of the new regulation 
under 38 U.S.C.A. § 5110(g) can be no earlier than the 
effective date of that change, or September 23, 2002.  
With that in mind, medical evidence does not demonstrate 
that the veteran's service-connected lumbosacral spine 
disability has resulted in intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least 2 weeks, but less than 4 weeks during the past 12 
months. so as to warrant assignment of the next higher, 20 
percent, evaluation under the revised criteria.  The 
medical evidence does not show that the 

veteran was prescribed bed rest for his low back condition 
by a physician at any time.  Furthermore, neurological 
examinations in February 1996 and October 2000 were 
normal; therefore, a separate rating based on neurological 
disability is not warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective September 23, 2002).

Accordingly, the Board concludes that even with 
consideration of 38 C.F.R. § 4.7, the criteria for a 
disability rating in excess of 10 percent for the 
veteran's service-connected lumbosacral spine disability 
are not met, under either the former or revised versions 
of Diagnostic Code 5293.

The Board has considered other pertinent diagnostic codes 
that provide for an evaluation in excess of the currently 
assigned 10 percent for low back disability.  Under 
Diagnostic Code 5292, slight limitation of motion of the 
lumbar segment of the spine warrants a 10 percent 
evaluation.  Moderate limitation of  motion of the lumbar 
segment of the spine warrants a 20 percent evaluation.  A 
40 percent evaluation requires severe limitation of 
motion.  38 C.F.R. § 4.71a, Code 5292.

Under Diagnostic Code 5295, a noncompensable rating is 
warranted for lumbosacral strain where there are only 
slight subjective symptoms.  A 10 percent evaluation 
requires characteristic pain on motion.  A 20 percent 
rating is warranted for lumbosacral strain where there is 
muscle spasm on extreme forward bending and unilateral 
loss of lateral spine motion in a standing position.  A 
40 percent evaluation requires severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Code 5295.


In this case, the Board finds the veteran does not 
demonstrate moderate limitation of motion of the lumbar 
spine.  Clearly, the veteran does have motion of the spine 
in all directions.  A February 1996 VA examination report 
describes range of motion from 25 degrees of extension to 
80 degrees of flexion.  An October 2000 VA examination 
report describes range of motion of the lumbosacral spine 
as "full" from 20 degrees of extension to 80 degrees of 
flexion.  The medical evidence of record does not provide 
a basis for a rating greater than 10 percent under 
Diagnostic Code 5292.

In addition, the medical evidence demonstrates that the 
veteran exhibits complaints of pain on motion, however, 
there is no evidence of muscle spasm on extreme forward 
bending, loss of lateral spine motion, listing of the 
whole spine, positive Goldthwaite's sign, marked 
limitation of forward bending or abnormal mobility on 
forced motion.  The Board finds, therefore, that the 
criteria for a rating in excess of 10 percent for 
lumbosacral strain under Diagnostic Code 5295 are not met.

The Board acknowledges that the veteran experiences 
chronic low back pain, and the Board has, as is required, 
considered the effect of pain in evaluating the veteran's 
disability.  However, the fact that the veteran 
experiences pain and weakness (increased with use and 
during flare-ups) has been taken into consideration in 
reaching the decision to assign the current 10 percent 
evaluation.  Thus, any functional impairment due to pain 
is contemplated by the current evaluation.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5292.  

[Parenthetically, the Board notes that Diagnostic Code 
5285, pursuant to which residuals of fracture are 
evaluated, and Diagnostic Code 5286, pursuant to which 
ankylosis is evaluated, are not for application in this 
case as there are no medical findings of residuals of a 
fractured vertebra or of any ankylosis of the spine, even 
considering the veteran's complaints of pain.]


The Board also has considered whether the veteran is 
entitled to a "staged" rating for his low back disability, 
as prescribed by Fenderson.  However, at no time since the 
effective date of the grant of service connection does the 
evidence show entitlement to a rating higher than the 
rating assigned.  The rating described above reflects the 
greatest degree of disability shown by the record; thus, 
staged ratings are not for application.  

On the basis of all the foregoing, the Board finds that 
the record presents no schedular basis for assignment of a 
higher evaluation for service-connected lumbosacral strain 
with left sciatica.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A § 
5107(b); Gilbert, supra.

Residuals of a Right Thumb Fracture and a Right Middle 
Finger Fracture

Under the rating criteria in effect prior to August 26, 
2002, when classifying the severity of ankylosis and 
limitation of motion of single digits and combinations of 
digits under 38 C.F.R. § 4.71a, Diagnostic Codes 5216-
5227, the following rules will be observed: (1) ankylosis 
of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or 
in extreme flexion, will be rated as amputation; (2) 
ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each is individually 
in favorable position, will be rated as unfavorable 
ankylosis; (3) with only one joint of a digit ankylosed or 
limited in its motion, the determination will be made on 
the basis of whether motion is possible to within 2 inches 
(5.1 cms.) of the median transverse fold of the palm; 

when so possible, the rating will be for favorable 
ankylosis, otherwise unfavorable; and (4) with the thumb, 
the carpometacarpal joint is to be regarded as comparable 
to the metacarpophalangeal joint of other digits.

Extremely unfavorable ankylosis of the fingers, all joints 
in extension or in extreme flexion, or with rotation and 
angulation of bones, will be rated as amputation under 
Diagnostic Codes 5152 through 5156.  38 C.F.R. § 4.71a.  

The ratings for Diagnostic Codes 5216 through 5219 apply 
to unfavorable ankylosis or limited motion preventing 
flexion of tips to within 2 inches (5.1 cms.) of the 
median transverse fold of the palm.  The ratings for codes 
5220 through 5223 apply to favorable ankylosis or limited 
motion permitting flexion of the tips to within 2 inches 
(5.1 cms.) of the transverse fold of the palm.  Limitation 
of motion of less than 1 inch (2.5 cms.) in either 
direction is not considered disabling.  Combinations of 
finger amputations at various levels, or of finger 
amputations with ankylosis or limitation of motion of the 
fingers will be rated on the basis of the grade of 
disability, i.e., amputation, unfavorable ankylosis, or 
favorable ankylosis, most representative of the levels or 
combinations.  With an even number of fingers involved, 
and adjacent grades of disability, select the higher of 
the two grades.  Id.  

The veteran is currently assigned a rating of 10 percent 
under Diagnostic Code 5224, ankylosis of the thumb.  Under 
Diagnostic Code 5224, as in effect prior to August 26, 
2002, a 10 percent rating is warranted for favorable 
ankylosis of the major thumb.  A 20 percent rating is 
warranted for unfavorable ankylosis of the major thumb.  
38 C.F.R. § 4.71a, Diagnostic Code 5224 (2001). 

The veteran is also currently assigned a rating of 10 
percent under Diagnostic Code 5226, ankylosis of the 
middle finger.  Under Diagnostic Code 5226 as in effect 
prior 

to August 26, 2002, a 10 percent rating is warranted for 
favorable ankylosis of the major middle finger and for 
unfavorable ankylosis of the major middle finger.  
38 C.F.R. § 4.71a, Diagnostic Code 5226 (2001). 

On August 26, 2002, the rating criteria for ankylosis and 
limitation of motion of the fingers were revised.  The 
applicable portions of the revised rating criteria 
provide:

Evaluation of Ankylosis or Limitation 
of Motion of Single or Multiple Digits 
of the Hand

(1) For the index, long, ring, and 
little fingers (digits II, III, IV, and 
V), zero degrees of flexion represents 
the fingers fully extended, making a 
straight line with the rest of the 
hand.  The position of function of the 
hand is with the wrist dorsiflexed 20 
to 30 degrees, the metacarpophalangeal 
and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb 
(digit I) abducted and rotated so that 
the thumb pad faces the finger pads. 
Only joints in these positions are 
considered to be in favorable position. 
For digits II through V, the 
metacarpophalangeal joint has a range 
of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a 
range of zero to 100 degrees of 
flexion, and the distal (terminal) 
interphalangeal joint has a range of 
zero to 70 or 80 degrees of flexion.

(2) When two or more digits of the same 
hand are affected by any combination of 
amputation, ankylosis, or limitation of 
motion that is not otherwise specified 
in the rating schedule, the evaluation 
level assigned will be 

that which best represents the overall 
disability (i.e., amputation, 
unfavorable or favorable ankylosis, or 
limitation of motion), assigning the 
higher level of evaluation when the 
level of disability is equally balanced 
between one level and the next higher 
level.

(3) Evaluation of ankylosis of the 
index, long, ring, and little fingers: 

(i) If both the 
metacarpophalangeal and proximal 
interphalangeal joints of a digit 
are ankylosed, and either is in 
extension or full flexion, or 
there is rotation or angulation of 
a bone, evaluate as amputation 
without metacarpal resection, at 
proximal interphalangeal joint or 
proximal thereto.

(ii) If both the 
metacarpophalangeal and proximal 
interphalangeal joints of a digit 
are ankylosed, evaluate as 
unfavorable ankylosis, even if 
each joint is individually fixed 
in a favorable position.

(iii) If only the 
metacarpophalangeal or proximal 
interphalangeal joint is 
ankylosed, and there is a gap of 
more than two inches (5.1 cm.) 
between the fingertip(s) and the 
proximal transverse crease of the 
palm, with the finger(s) flexed to 
the extent possible, evaluate as 
unfavorable ankylosis.


(iv) If only the 
metacarpophalangeal or proximal 
interphalangeal joint is 
ankylosed, and there is a gap of 
two inches (5.1 cm.) or less 
between the fingertip(s) and the 
proximal transverse crease of the 
palm, with the finger(s) flexed to 
the extent possible, evaluate as 
favorable ankylosis.

(4) Evaluation of ankylosis of the 
thumb: 

(i) If both the carpometacarpal 
and interphalangeal joints are 
ankylosed, and either is in 
extension or full flexion, or 
there is rotation or angulation of 
a bone, evaluate as amputation at 
metacarpophalangeal joint or 
through proximal phalanx.

(ii) If both the carpometacarpal 
and interphalangeal joints are 
ankylosed, evaluate as unfavorable 
ankylosis, even if each joint is 
individually fixed in a favorable 
position.

(iii) If only the carpometacarpal 
or interphalangeal joint is 
ankylosed, and there is a gap of 
more than two inches (5.1 cm.) 
between the thumb pad and the 
fingers, with the thumb attempting 
to oppose the fingers, evaluate as 
unfavorable ankylosis.


(iv) If only the carpometacarpal 
or interphalangeal joint is 
ankylosed, and there is a gap of 
two inches (5.1 cm.) or less 
between the thumb pad and the 
fingers, with the thumb attempting 
to oppose the fingers, evaluate as 
favorable ankylosis.

(5) If there is limitation of motion of 
two or more digits, evaluate each digit 
separately and combine the evaluations.

I.  Multiple Digits: Unfavorable Ankylosis

5219  Two digits of one hand, 
unfavorable ankylosis of:
					Major	
	Minor 	
Thumb and any 
finger......................40	
	30

II.  Multiple Digits: Favorable Ankylosis

5223  Two Digits of one hand, favorable 
ankylosis of:
					Major	
	Minor 	
Thumb and any 
finger......................30	
	20

III.  Ankylosis of Individual Digits

5224  Thumb, ankylosis of:
					Major	
	Minor 	
Unfavorable............................
.......20		20
Favorable..............................
.......	10		10


Note: Also consider whether evaluation 
as amputation is warranted and whether 
an additional evaluation is warranted 
for resulting limitation of motion of 
other digits or interference with 
overall function of the hand.

5226  Long finger, ankylosis of:
					Major	
	Minor 	
Unfavorable or 
favorable.................10		10

Note: Also consider whether evaluation 
as amputation is warranted and whether 
an additional evaluation is warranted 
for resulting limitation of motion of 
other digits or interference with 
overall function of the hand.

IV. Limitation of Motion of Individual Digits

5228  Thumb, limitation of motion: 
					Major	
	Minor 	
With a gap of more than two inches
(5.1 cm.) between the thumb pad 
and the fingers, with the thumb 
attempting to oppose the fingers......20	
	20
With a gap of one to two inches
(2.5 to 5.1 cm.) between the thumb 
pad and the fingers, with the thumb 
attempting to oppose the  
fingers.......10		10
With a gap of less than one inch 
(2.5 cm.) between the thumb pad 
and the fingers, with the thumb 
attempting to oppose the fingers........0	
	0


5229  Index or long finger, limitation 
of motion:
					Major	
	Minor 	
With a gap of one inch (2.5 cm.)
or more between the fingertip and
the proximal transverse crease of
the palm, with the finger flexed to
the extent possible, or; with extension
limited by more than 30 
degrees.........10		10
With a gap of less than one inch 
(2.5 cm.) between the fingertip and
the proximal transverse crease of the
palm, with the finger flexed to the 
extent possible, and; extension is 
limited by no more than 30 degrees.....0	
	0

38 C.F.R. § 4.71a (effective August 26, 2002).

As the veteran's claims for increased ratings for his 
service-connected finger and thumb disabilities were 
pending when the regulations pertaining to ankylosis and 
limitation of motion of the fingers were revised, he is 
entitled to adjudication under the version most favorable 
to him.  Karnas, supra.  As previously noted, the Board, 
must consider both the former and the revised versions of 
the regulations for the period prior and subsequent to the 
regulatory change, but an effective date based on the 
revised criteria may be no earlier than the date of the 
change.  See VAOPGCPREC 3-2000 (2000); DeSousa, supra.

The evidence reveals that the veteran is right hand 
dominant.  With regard to the veteran's right thumb 
disability, the Board concludes that a rating in excess of 
10 percent is not warranted under either the former or the 
revised rating criteria.  Under the former criteria, the 
record does not demonstrate the requisite manifestations 
for a disability evaluation in excess of 10 percent under 
the provisions of Diagnostic Codes 5216-5227.  There are 
no findings of unfavorable ankylosis so as to warrant a 
higher rating under Diagnostic Codes 5219 or 5224.  
Furthermore, because there are no medical findings of 
extremely unfavorable ankylosis, the veteran is not 
entitled to a rating for amputation under Diagnostic Codes 
5152-5156.  The February 1996 VA examiner noted that there 
was some limitation of motion of the thumb; however, the 
veteran was certainly able to move his thumb.  The October 
2000 VA examiner noted that the veteran was able to 
approximate all his fingers and the crease of his palm 
with his thumb.  An August 2001 VA medical opinion notes 
that the veteran had no ankylosis in the right thumb.

Under the revised criteria, the record does not 
demonstrate the requisite manifestations for a disability 
evaluation in excess of 10 percent under the provisions of 
Diagnostic Codes 5216-5230.  As noted above, there are no 
findings of unfavorable ankylosis so as to warrant a 
higher rating under Diagnostic Codes 5219 or 5224.  
Furthermore, an October 2000 VA examination report notes 
that the veteran was able to approximate all his fingers 
with his thumb; therefore, a rating in excess of 10 
percent is not warranted under Diagnostic Code 5228.  
Finally, there is no medical evidence that the veteran's 
right thumb disability has caused limitation of motion of 
the other fingers of the right hand or interference with 
the overall function of the right hand; therefore, the 
veteran is not entitled to an additional evaluation or a 
rating for amputation of the right thumb.

Accordingly, the Board concludes that even with 
consideration of 38 C.F.R. § 4.7, the criteria for a 
disability rating in excess of 10 percent for the 
veteran's service-connected right thumb disability are not 
met, under with the former or the revised versions of the 
rating criteria.

In reaching this determination, the Board has considered 
the veteran's complete functional impact.  See DeLuca, 
supra; 38 C.F.R. §§ 4.40, 4.45.  However, in an August 
2001 opinion, a VA examiner stated that the veteran's 
right thumb did not exhibit any weakened movement, excess 
fatigability, incoordination, or pain that caused 
functional loss.  Thus, any functional impairment is 
contemplated by the current 10 percent rating.

The Board has also considered whether the veteran is 
entitled to a "staged" rating for his right thumb 
disability, as prescribed in Fenderson.  However, at no 
time since the effective date of service connection does 
the evidence show entitlement to a rating higher than the 
rating assigned.  Thus, staged ratings are not for 
application.

With regard to the veteran's right middle finger 
disability, the Board concludes that a rating in excess of 
10 percent is not warranted under either the former or the 
revised rating criteria.  Under the former criteria, the 
record does not demonstrate the requisite manifestations 
for a disability evaluation in excess of 10 percent under 
the provisions of Diagnostic Codes 5216-5227.  There are 
no findings of unfavorable ankylosis so as to warrant a 
higher rating under Diagnostic Codes 5219 or 5226.  
Furthermore, because there are no medical findings of 
extremely unfavorable ankylosis, the veteran is not 
entitled to a rating for amputation under Diagnostic Codes 
5152-5156.  The February 1996 VA examiner noted that there 
was some full range of motion and no tenderness in the 
right middle finger.  The October 2000 VA examiner noted 
that only the terminal IP joint of the right middle finger 
was ankylosed in 30 degrees of flexion, and the veteran 
was able to move the right middle finger to within 2 
centimeters of the palmar crease.  In all other respects, 
the veteran was not limited by his right middle finder 
disability.  Under the former version of the applicable 
regulations, these findings are to be rated as favorable 
ankylosis.  Furthermore, "[l]imitation of motion of less 
than 1 inch (2.5 cms.) in either direction is not 
considered disabling" under the former criteria.  
38 C.F.R. § 4.71a.  Therefore, a rating in excess of 10 
percent is not warranted under the former criteria.  

Under the revised criteria, the record does not 
demonstrate the requisite manifestations for a disability 
evaluation in excess of 10 percent under the provisions of 
Diagnostic Codes 5216-5230.  As noted above, there are no 
findings of unfavorable ankylosis so as to warrant a 
higher rating under Diagnostic Code 5219.  Furthermore, an 
October 2000 VA examination report notes that the 
ankylosed IP joint of the right middle finger caused no 
additional limitation; therefore, the veteran is not 
entitled to an additional evaluation or a rating for 
amputation of the right middle finger under Diagnostic 
Code 5226.  

Accordingly, the Board concludes that even with 
consideration of 38 C.F.R. § 4.7, the criteria for a 
disability rating in excess of 10 percent for the 
veteran's service-connected right middle finger disability 
are not met, under with the former or the revised versions 
of the rating criteria.

In reaching this determination, the Board has considered 
the veteran's complete functional impact.  See DeLuca, 
supra; 38 C.F.R. §§ 4.40, 4.45.  However, in an October 
2000 opinion, a VA examiner stated that the veteran did 
not have any flare-ups of his right middle finger.  In 
addition, the veteran was able to lift and grasp both 
heavy and light objects.  Thus, any functional impairment 
is contemplated by the current 10 percent rating.

The Board has also considered whether the veteran is 
entitled to a "staged" rating for his right middle finger 
disability, as prescribed in Fenderson.  However, at no 
time since the effective date of service connection does 
the evidence show entitlement to a rating higher than the 
rating assigned.  Thus, staged ratings are not for 
application.

Extraschedular Evaluations

The RO has considered whether referral to the appropriate 
authority for consideration of extraschedular evaluations 
is warranted.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability may be approved, provided the case presents 
such an exceptional or unusual disability picture with 
such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b).  Despite being 
asked to do so, the veteran has not submitted any evidence 
confirming that his hypertension, low back, finger, or 
thumb disabilities have markedly interfered with 
employment in a way not contemplated in the regular 
schedular standards, or resulted in frequent 
hospitalizations.  In addition, no confirmed earning 
capacity impairment due exclusively to the service-
connected wrist disabilities has been established.  In 
short, the ratings assigned for the service-connected 
hypertension, low back, finger and thumb disabilities 
compensate for the average earning capacity loss 
attributable solely to these disabilities.  The October 
2000 VA examiner opined that the veteran's hypertension 
would not limit his employability.  Furthermore, the 
examiner stated that the veteran's low back, finger and 
thumb disabilities would not interfere with any ordinary 
physical activity and/or recreation.  In the absence of 
evidence of such factors as those outlined above, the 
Board is not required to remand the claim to the RO for 
the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a compensable rating for the period from 
July 1, 1995 through January 11, 1998, and a rating in 
excess of 30 percent for the period from January 12, 1998, 
for hypertension is denied.

Entitlement to a rating in excess of 10 percent for 
lumbosacral strain with left sciatica is denied.

Entitlement to a rating in excess of 10 percent for 
residuals of a right thumb fracture is denied.

Entitlement to a rating in excess of 10 percent for 
residuals of a right middle finger fracture is denied.


		
	Iris S. Sherman 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

